Opinion by
Price, J.,
This appeal questions the propriety of the entry of a summary judgment in favor of appellees, Frank D. Lush and Lush Brothers, Inc. The case was instituted by appellant, Calvin L. Ammerman, following a collision between his car and that of appellees. As a result of the accident, appellant suffered severe injuries to his throat, larynx, trachea and esophagus as well as to his head and legs. The injuries have prevented appellant from performing any heavy work, and have created damages in excess of $10,000.
Following the close of the pleadings, appellees moved for summary judgment, alleging that there was no genuine issue of material fact, that appellees were entitled to judgment as a matter of law, and that appellant’s complaint and deposition contained statements which *233proved him contributorily negligent. The lower court granted the motion. Appellant now takes the position that his complaint is contradicted by evidence, adduced during the deposition, concerning the lane in which the accident occurred. We agree. Where the collision took place is a disputed, material fact in the instant case. Under normal circumstances, a driver may not drive to the left side of the center lane. See The Vehicle Code, Act of April 29, 1959, P.L. 58, §1004, as amended Act of Dec. 12, 1973, P.L. 393, No. 139, §1 (75 P.S. §1004) et seq. Therefore, proof of the location of the accident will be an important element for the jury to consider in assessing the negligence of the parties.
It is settled law in the Commonwealth that one who moves for a summary judgment has the burden of showing that there is no genuine issue as to any material fact. Schacter v. Albert, 212 Pa. Superior Ct. 58, 239 A.2d 841 (1968). The court should accept as true all well pleaded facts and any admissions on file, but should resolve any doubts as to the existence of a genuine issue of a material fact against the moving party. Schaeter v. Albert, supra. On appeal from a summary judgment, this court must examine the record in a light most favorable to the appellant. Speyer, Inc. v. Goodyear Tire & Rubber Company, 222 Pa. Superior Ct. 261, 295 A.2d 143 (1972).
The following facts are relevant to the instant case: On May 19, 1972, at approximately 8:30 a.m., appellant was driving his car in a westerly direction on Pennsylvania Route 362. At the same time and on the same road, appellee Lush was operating a station wagon owned by Lush Brothers, Inc., in an easterly direction. As he approached an intersection, appellant observed a pickup truck backing out into the westbound lane in which appellant was traveling. So as to avoid a collision, appellant came to a complete stop, then proceeded around the truck at about 5 miles per hour. It is undisputed that the collision occurred while appellant was going around the *234truck. The material fact at issue is in which lane, eastbound or westbound, the collision occurred.
Appellant’s complaint contains the following aver-ments:
“10. At the time and place aforesaid, the unidentified vehicle proceeded to back into the westbound lane of traffic of Pennsylvania Route 362 forcing the plaintiff to enter into the eastbound lane of traffic.
11. At the time and place aforesaid, the vehicle operated by the plaintiff came into violent collision with the vehicle operated by the defendant, Frank D. Lush.”
If the complaint were the only evidence of where the accident occurred, we would be constrained to agree that appellant negligently crossed the center line and himself precipitated a collision in the eastbound lane of traffic. However, there is testimony by the appellant, taken at a deposition, which contradicts the averments of the complaint. Mr. Ammerman testified as follows:
“Q. In your complaint you have alleged that this truck was on the shoulder of the westbound lane and proceeded to back into the westbound lane of traffic forcing you to enter into the eastbound lane of traffic. Is that correct ?
A. It had back-up lights on coming toward me. I think he was trying to get out of the way of Mr. Lush.
Q. You have also alleged that this truck backed on to the westbound lane and into your lane of traffic.
A. It was in my lane of traffic.
Q. It was in your lane of traffic and this forced you to enter on the eastbound lane ?
A. No, I stopped and this man was in the truck and looked out and seen me and I pulled out around him and Mr. Lush came up and pulled around to not hit the truck and hit me.
Q. Where did you see Mr. Lush?
*235A. Right at the point of impact. Right in front of the truck on the same side of the road and he hit me.
Q. On your side of the road ?
A. Yes.
Q. When you alleged in your complaint which you have sworn to that you entered into the eastbound lane of traffic you are now saying it was not true ?
A. I did say that.
Q. If this is the complaint you had prepared by your attorney... you are now saying you did not enter into the eastbound lane of traffic?
A. No sir, I may have been over the line a little in passing that truck, I could have had two wheels six inches over the line but I was not completely in no left or eastbound lane of traffic.” (Deposition at 10a-lla)
Mr. Ammerman later testified as follows:
“Q. You did sign a statement to the effect that because that vehicle backed into your lane of traffic you had to go over into the other lane ?
A. Yes, that vehicle was in my right-of-way.
Q. Was there so much of the truck in your lane that you had to go over into the other lane of traffic?
A. I wasn’t over in the other lane.
Q. Were you over in the other lane of traffic at all?
A. I wasn’t out in the other lane of traffic.
Q. When I asked you how much of the other vehicle was on the highway you said at least one-fourth.
A. That is what I said.
Q. I am trying to decide ... In your Complaint you said an unidentified vehicle forced you to enter the eastbound lane of traffic and now you are saying maybe it didn’t?
A. It was coming at me backwards and I stopped and I pulled out around him.
*236Q. How much of that truck was on or out on the paved portion of the highway or was he over the line?
A. I don’t know.” (Deposition at 15a-16a)
And in conclusion, appellant stated:
“Q. You agree that at the time of the impact you could have been over the centerline of the highway?
A. I wasn’t over it far.
Q. You did go out around that truck?
A. Yes, I did go around that truck.” (Deposition at 20a)
Only once did appellant suggest that he may have been over the centerline at the point of impact:
“Q. You do agree you may have been over the centerline at the time of impact?
A. I may have been because I was passing the truck in the middle of the road sitting.” (Deposition at 12a)
We cannot find, in view of this testimony, that there is no dispute of a material fact or that appellant’s case conclusively proves contributory negligence. Where the accident occurred is the most crucial fact to be proved in the instant case. If it happened in the westbound lane appellant may prevail. If it occurred in the eastbound lane, appellant may be found contributorily negligent and thus without a legal remedy. A determination of the facts is a function for the jury, not for the motions judge: “In passing upon a motion for summary judgment fit is no part of the court’s function to decide issues of fact but solely to determine whether there is an issue of fact to be tried. All doubts as to the existence of a genuine issue as to a material fact must be resolved against the party moving for summary judgment.’ (In the instant case, ap-pellee.) Admiral Corporation v. Cerullo Electric Supply Co., 32 F.R.D. 379, 380 (M.D. Pa. 1961).” Schacter v. Albert, 212 Pa. Superior Ct. 58, 62, 239 A.2d 841, 843 (1968). See also Kopar v. Mamone, 419 Pa. 601, 215 A.2d 641 (1966).
*237Consequently, we reverse the entry of the summary judgment and remand the case for trial.